 Case 5:19-cv-00607-EEF-MLH Document 68 Filed 08/04/20 Page 1 of 1 PageID #: 734
                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION


LIDA MOSLEY GREEN                                    CASE NO. 5:19-CV-00607

VERSUS                                               JUDGE ELIZABETH E. FOOTE

PATRICIA MOSELY WHITE ET AL                          MAGISTRATE JUDGE HORNSBY


                                   NOTICE OF MOTION SETTING

        The Motion to Amend/Correct (Document No. 67) filed by Lida Mosely Green on August 3, 2020
has been referred to U. S. Magistrate Judge Mark L. Hornsby. A written ruling or recommendation will be
issued in due course.

                                                 Deadlines

        Any party who opposes the motion may file a memorandum in opposition within 14 days from the
date of this notice. The movant may file a reply memorandum, without leave of court, within 7 days after
the memorandum in opposition is filed. LR 7.8 governs the length of the memoranda.

                                            No Oral Argument

       Motions are decided on the basis of the record without oral argument. Briefs should fully address all
pertinent issues. All parties will be notified if the Court finds oral argument is necessary.

                                        Chambers Copy Required

        A paper copy of the motion, opposition, and reply brief must be provided to chambers promptly after
filing. Mail to Magistrate Judge Mark L. Hornsby at the Tom Stagg United States Court House 300 Fannin
St., Suite 4300, Shreveport, LA 71101.


DATE OF NOTICE: August 4, 2020

                                            TONY R. MOORE
                                            CLERK OF COURT
